Justice White,
with whom
The Chief Justice joins, dissenting.
This case presents the difficult issue whether attorney’s fees may be awarded under 42 U. S. C. § 1988 when the defendant has involuntarily acquiesced in the plaintiff’s demands — due to a preliminary injunction, for example — but the case is later mooted prior to completion of the appeal process. For the reasons given in my dissent from denial of certiorari in Kay v. David Douglas School District, 484 U. S. 1032 (1988), I would grant certiorari in this case.